By articles signed December 10, 1910, the three parties became equal in a partnership of indeterminate duration. There is no provision in the contract fixing or limiting the amount of capital to be employed, nor any provision as to when or how contributions shall be made, other than the one quoted in the majority opinion. It is clear the *Page 277 
partners knew Kemper, the appellant, was to be absent a part of the time, during which Miller, the respondent, was authorized to advance money for the benefit of the business, with the agreement, if he did so out of his private funds, he should be reimbursed therefor, with interest at six per cent. There can be no reasonable and natural understanding of the contract other than that permitting Miller to recover from Kemper whatever amount he advanced, with interest, for Kemper's benefit, keeping in mind the equality of their relations to the partnership business. Any other construction of the contract would impose upon respondent a greater risk than he assumed in the agreement that the partners were to share equally in the losses. Indeed, all the parties so understood it, because the complaint specifically alleges, "that about May 4, 1912, a settlement was had between the partners and a balance struck." Immediately the complaint then sets out the total amount invested in the business, the amount paid in by each, that the amount furnished by each of the others is less than one-third of the total, and that respondent's overpayment was to the advantage of appellant in the sum of $399.91, for which judgment was demanded. Appellant's demurrer admits this. There is no necessity to invoke the liberality enjoined by Rem. Code, § 285, in the construction of pleadings, to observe that the effect of the allegations of the whole complaint (notwithstanding some portions thereof in the nature of conclusions or surplusage that were not moved against by appellant) is to recover for an oversubscription to the capital of the partnership made by respondent for appellant's benefit, according to the terms of the covenants in the contract, due upon a settlement between the parties and a balance struck. In such case the rule, admitted in the majority opinion, is: *Page 278 
"An action may be brought on a note or other obligation, given by one partner to another for a valid consideration, although the transaction may inure to the benefit of the firm, . . ." 30 Cyc. 467.
Story on Partnership (7th ed.), page 345, § 219, states the rule to be as follows:
"It is true that one partner may maintain an action at law against the other partners or any one or more of them, for moneys advanced or paid or contributed at their request, for their separate and distinct account and benefit."
Vol. 2, Bates, Partnership, § 878, says:
"The real test is not solely whether the action can be tried without going into the partnership accounts, but whether the defendant has bound himself personally to the plaintiff."
Among other authorities to the same effect are Ryder v. Wilcox, 103 Mass. 24; Benton v. Hunter, 119 Ga. 381, 46 S. E. 414; Wright v.Michie, 6 Gratt. (Va.) 354; Carpenter v. Greenop, 74 Mich. 664,42 N. W. 276, 16 Am. St. 662, 4 L.R.A. 241; Bates v. Lane, 62 Mich. 132,28 N.W. 753; and Mitchell v. Wells, 54 Mich. 127, 19 N. W. 777.
An action of this kind in no sense disturbs the rights of creditors with reference to the partnership assets or its liabilities, or the liabilities of the partners.
The judgment of the lower court should be affirmed.
 *Page 190